 630DECISIONSOF NATIONALLABOR RELATIONS BOARDDarrel Craft and John Thiesen,Co-partners doingbusiness as Holley WoodworkingCo. and Lumberand Sawmill Workers Local UnionNo. 2791,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 36-CA- 1890June 19, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn January 30, 1970, Trial Examiner StanleyGilbert issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and wereengagingin certain unfair labor prac-ticeswithin the meaning of the National LaborRelations Act, as amended, and recommending thatthey cease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer'sDecision. Thereafter, Respondents filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers inconnection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,the exceptions, thebrief, andthe entirerecord in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the Respondents, Darrel Craft and JohnThiesen,Co-partners doing business as HolleyWoodworking Co., their agents,successors,and as-signs, shalltake the action set forth in the Trial Ex-aminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Trial Examiner:Based upon acharge filedMay 29, 1969,as amended July 2,1969, by Lumber and Sawmill Workers LocalUnionNo. 2791, UnitedBrotherhood of Carpen-ters and Joiners of America,AFL-CIO,hereinafterreferred to as the Union,the complaint was issuedon July 7, 1969.The complaint,as amended during the course of183 NLRB No. 73the hearing,allegesthatDarrel Craft and JohnThiesen,Co-partners doing business as HolleyWoodworking Co.,' hereinafter referred to as theRespondents,engaged inconduct violative of Sec-tion 8(a)(1) and (3) of the Act. Respondents bytheir answer, as amended during the course of thehearing, deny that they committed the unfair laborpractices alleged in the complaint except as to oneallegationindicated hereinbelow.Pursuant to notice,a hearingwas held in Albany,Oregon, September 23, 24, and 25, 1969, beforethe duly designated Trial Examiner. Appearanceswere entered on behalf of General Counsel andRespondents, but no appearance was entered onbehalf of the Charging Party. A brief was receivedfrom the Respondents within the time designatedtherefor; General Counsel filed no brief but electedin lieuthereof to present oral argument at the endof thehearing.Upon the entire record in this proceeding, andupon by oberservation of the witnesses as theytestified, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSDarrel Craft and John Thiesen are, and havebeen at all times material herein, copartners doingbusiness under the trade name and style of HolleyWoodworking Co. At all times material herein,Respondents have maintained their principal officeand place of business in Sweet Home, Oregon, andare, and have been at all times material herein, en-gaged at such plant and location in the manufac-ture, sale, and distribution of wooden moldings andcleats for boxes. Respondents commenced opera-tions at said plant and location in January 1969,and during the second calendar quarter of 1969,which period is representative of all times materialherein, manufactured, sold, and shipped from saidplant and location wood products valued in excessof $75,000, of which products valued in excess of$50,000 were sold to Western Wirebound BoxCompany in Oregon, which company annuallyproduces and ships goods valued in excess of$50,000 directly outside of Oregon.As is admitted by the Respondents, they are now,and have been at all times material herein, an em-ployer within the meaning of Section 2(2) of theAct engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAs is admitted by Respondents, the Union is alabor organization within the meaning of Section2(5) of the Act.'The name ofDan Butterfield was deleted from the title by amendmentof the complaint withdrawing the allegation that he is a copartner in theHolley Woodworking Co HOLLEY WOODWORKING CO.631III.THE UNFAIRLABOR PRACTICESThe issues to be resolved herein are as follows:(1)Whether or not Respondents by the conduct ofDan Butterfield, their plant superintendent, vio-lated Section 8(a)(1) of the Act on May 23, 1969,by unlawfully interrogating employees2 and bythreateningemployeeswithdischarge if theyrefused to withdraw from the Union; and (2)whether the discharges of Delores Bingham, Jer-reneHyde,NellieStrumenski,andMargaretGuthary on May 24, 1969, were discriminatorilymotivated.Hyde, one of the employees who was dischargedon May 24, testified, and her testimony is credited,that on May 21 she obtained union authorizationcards from Dean Davis, a union representative; thenext day, May 22, she distributed the cards to otheremployees prior to working hours and during thelunch period; a number of the employees signedthem and gave them back to her; she, hereself,signed a card about that time; and in the evening ofMay 22 she turned over to Davis the signed cardsshe had obtained. The recorddisclosesthat theother three of the above-named employees whowere discharged were also among the employeeswho signed cards.The Interrogation and Threats on May 23Butterfield testified that he did interrogate mostof the employees as to whether they had signedunion authorization cards and that the interrogationoccurred "the first part of the week" in which theabove-named employees were discharged. (Theywere discharged on Saturday, May 24.) The record,however, clearly demonstrates that the interroga-tion occurred near the end of the week, Friday,May 23, just the day before the discharges. Butter-field, himself, testified that he did not know of theunion activity until sometime after lunch on May23.The General Counsel elicited testimony fromfour witnesses as to the contents of their conversa-tions with Butterfield in which the interrogation oc-curred. These fourwitnesseswere the dischargedemployees. Each testified,in essence,that, in thecourse of her conversation with him, Butterfieldmade a statement to the effect that he would lay offanybody who refused to withdraw his adherence tothe Union. Butterfield denied that he made such astatement and testified that he made a "canned"speech to the employees whom he interrogated.Respondents elicited testimony from several wit-nesses who were interrogated by Butterfield osten-sibly in support of the contention that, since hemade a canned speech and did not threaten them,he did not threaten the above-mentioned four wit-nessesproduced by General Counsel. This conten-tion is of little merit, particularly in view of the factthat the testimony of Respondents' witnesses showsthat he did not follow the same pattern in con-versingwith them. For example, Arlene Curtistestified that he told her that if the Union came inthe plant would have to close. Curtis furthertestified that in his conversation with her andanother employee (who was not called asa witness)Butterfield held a paper in his hand which he in-dicated contained a list of those employees whohad signed cards. None of the other witnessescalled by the parties made any reference in theirtestimony to sucha list.Winona Ogbin, another ofRespondents'witnesses,testified that Butterfieldstated to her that the Company "could not afford togo Union" and that if "the people forced it, hewould have to be forced to bring in nonunion wor-kers to run the mill." On the other hand, another ofRespondents'witnesses,Ruth Horn, testified thatButterfield told her that "if the mill didgo union,that he would have to shut the mill down becausethey just were not financially able tomeet theunion wages."Hyde testified that, in the course of her conversa-tion with him, Butterfield told her that he knew thatshe brought the union cards to the mi113 and askedifshewouldsigna retractionof her unionauthorization card to which she responded that shewould think about it.In histestimony of the con-versation with Hyde, Butterfield made nomentionof whether or not he stated that he knew she hadbrought union cards into the mill. He testified thatwhen he asked her if she would consider withdraw-ing her card (after she had informed him that shehad signed a card) she said that "she would."4Bingham testified that, when Butterfield askedher if she had signed a card, she told him that shehad, and that when he asked her if she would sign aretractionshe told him that she would not. Thistestimony of Bingham was not contradicted by But-terfield.Strumenski testified that when Butterfield askedher if she had signed a union card she denied hav-ing done so.There is some contradiction in hertestimony, in that she testified that at the beginning2Respondents admit that they violated Section 8(a)(1) of the Act by theconduct of Butterfield in inquiring of most of the employees as to whetherthey had signed union authorization cards but contend that this conductwas merely a technical violation of the Act. Although this unlawful conductis admitted,the testimony with respect thereto will be reviewed to some ex-tent since it demonstrates that the violation was not merely"technical", itis in the same context as the testimony with respect to unlawful threats, andit is material to a resolution of the issues with respect to the discharges3Bingham testified without contradiction,and her testimony is credited,that in the course of her conversation with him on May 23 Butterfieldasked her if she knew who brought the cards into the plant and that she in-formed him, after some reluctance, that it was Hyde who had done so Italso appears from Butterfield's testimony that he learned from one of theemployees that cards were being distributed, and it appears reasonable toassumethat at the same time he was also informed that Hyde was the per-son engagingin such activity' It is unclear from Butterfield's testimony whether she agreed to con-sider withdrawing or agreed to withdraw the card Since it is her testimonythat she told him she would think about it, it appears that the first in-terpretation was intended by his testimony 632DECISIONSOF NATIONALLABOR RELATIONS BOARDof the conversation with her he threatened to fireanyone who had signed a card and she told him thatshe had not because she was afraid he would fireher.However, according to her testimony whichpreceded this explanation his threat to fire anyonewho signed a card came after she had been asked ifshe had signed a card. However, it appears thatButterfieldalsocontradictedhimself in histestimony as to when he posed the question to em-ployees as to whether or not they would withdrawfrom the Union. First, he testified that he askedthem if they would withdraw from the Union onlyafter he had explained to them the financial posi-tion of the Company (and presumably the dire ef-fectsof having a union), and subsequently hetestified that it was the first thing he asked themwhen they came into the office.Guthary testified that when he asked her if shehad signed a card she told Butterfield that she hadnot. She further testified that later in the day heagainasked her if she had signed a card and thatshe responded in the negative. Butterfield did notcontradict this testimony.With respect to their conversation with Butter-field on May 23, Hyde, Bingham, Strumenski, andGuthary were more convinving witnesses than wasButterfield. The major conflict in their testimony asopposed to that of Butterfield is whether or not hethreatened to discharge anyone who refused towithdraw his adherence to the Union. The Trial Ex-aminer isconvinced that the testimony of the fourabove-named employees should be credited as tothe contents of their conversations with Butterfield.Itappears to be Respondents' position that theirtestimony was manufactured by them to bolster theGeneral Counsel's case. It did not appear that theywere fabricating this testimony.' In their briefRespondents point out that two employees testifiedthat they admitted to Butterfield that they hadsigned cardsand that he did not threaten them.However, both also testified that they informed himthat they would withdraw their cards. In any event,the Trial Examiner is not convinced that it is ap-propriate to infer that because he did not threatensome employees he did not threaten any of them.Consequently, it is concluded that the Respon-dents violated Section 8(a)(1) of the Act by unlaw-fully interrogating employees as to whether theyhad signed union authorization cards,' and bythreatening employees with discharge if they didnot withdraw their adherence to the Union.The Discharges on May 24On Saturday,May 24, the day following theabove-described conduct found violative of Section8(a)(1)oftheAct,Butterfielddischarged'The TrialExaminer has not overlooked consideration of the evidencethat no reference was made to such threats in testimony of three of them ina state unemployment compensation hearingBingham, Hyde, Strumenski, and Guthary. There islittlematerial conflict in the testimony with respectto the events of the discharges.Discharge of Bingham:It appears that at the endof the previous day Bingham asked Butterfield ifshe could leave at noon on May 24. At noon onMay 24, when she told Butterfield that she wasleaving, he called her into his office. Her testimonywith respect to the conversation in his office is asfollows:A. He said that he didn't need me any more,that I didn't need to come back Monday. ThenI asked him how come and he just said, "Well,because your work is not satisfactory." I said,"How come it was satisfactory yesterday and itisn't today?" He said, "I have only been here acouple of months or so and I'm just nowgetting around to thinking them out." Then heasked me who it was that, what appointment itwas that I was going to so I told him my eyedoctor.Q.What prompted your question of Mr.Butterfield how come your work was satisfac-tory yesterday and not today?A. The reason I did was because the day be-fore when he asked me about the union I hadasked him about my work and he said it wasfine, so I couldn't figure out why it wasn't thenext day.Butterfield testified as follows:A. I had her come in the office and I toldher that I didn't need her any more. Of course,she asked why, and I told her her job was un-satisfactory. She said, "How come unsatisfac-tory all of a sudden after two years?" I don'tknow if it was two years or one year, howeverlong she had been there. I told her it was notall of a sudden after two years, I said, "It is un-satisfactory all of a sudden after two months,"the length of time I had been there. I had hadtime to observe her work and make a decision.Iwas very, very busy when I first came therebecause I had replaced several people.The only conflict in their testimony is that Butter-field testified that she asked him how it happenedthat her work was unsatisfactory "all of a suddenafter two years," and she testified "How come itwas satisfactory yesterday and it isn't today?" Inher testimony with respect to the contents of herconversation on the previous day (when he askedher if she had signed a union card and if she wouldsign a retraction), she testified that she asked him ifher work was satisfactory and he told her that itwas. Her testimony as to the contents of her con-' In light of the circumstances in which the interrogation occurred, it ap-pears that it was more than a mere technical violation, as contended byRespondents, but, rather, that it had a coercive effect on the employees HOLLEY WOODWORKING CO.versation with him on May 23 has been credited in-cluding the reference to her job performance.7Consequently, her version of the conversation onMay 24 is credited.Butterfield testified that he discharged Bingham"specifically" because of an incident on the wood-pile and that "There were other things prior to thisthat kind of led up to it." When asked of the dateof the woodpile incident, Butterfield testified that itwas within the same week that he discharged her,"probably in the middle of the week." However,another of Respondents' witnesses, Curtis, who wasinvolved in the woodpile incident, testified that itoccurred on the Friday of the previous week.Bingham testified that it was "quite a while" beforeher discharge. Her estimate was that it might havebeen as long as a month prior thereto. While shewas unable to fix the exact date, she categoricallydenied that it happened within the same week shewas discharged. Curtis was very confused aboutdates as indicated in her cross-examination byGeneral Counsel as to the date of the woodpile in-cident. (She testified that it occurred 2 to 3 weeksafter Butterfield interrogated her about signing aunion card.) It appears from an analysis of hertestimony that it was her recollection that the in-cident did not occur during the week in whichBingham was discharged but, rather, on the Fridayof the preceding week. It is concluded that the in-cident must have occurred at least 8 days prior toBingham's discharge.Although considerable testimony was adduced asto the woodpile incident, it does not appear of suffi-cient consequence to analyze said testimony. Basedon a study of said testimony, the incident is sum-marized as follows: Bingham and two other em-ployees were detailed for part of the day to work oncleaning up the woodpile; it was an undesirable jobbecause of exposure to the sun and heat and themanual labor involved; Bingham objected to the as-signmentbecause of the undesirable character ofthe work and because she believed that other em-ployees who had less seniority than she had shouldhave been given the assignment; Curtis, who regu-larlyworked on the woodpile, complained to But-terfield about the amount and quality of the workthat the three girls did and also that one of them,Mary, in carelessly tossing some wood, struck heron the head with it; and a part of the time theywere supposed to be working on the woodpileBingham and one of the other girls were in someother part of the plant. Butterfield testified that onthe day of this incident he decided to dischargeBingham.He further testified that he did notdischarge either of the other two employees whowere involved withBingham inthe woodpile in-cident.Butterfield also testified at quite some length as' It is noted that Butterfield neither affirmed nor denied her testimonywith respect to their conversation on May 23 concerning the quality of herwork633toother reasons for his dissatisfactionwithBingham's job performance which he summarizedas the "hog incident, the stacker incident and thepallet incident." The hog incident related to histestimony that on a number of occasions shecleaned out the hog(a machine which grinds wastewood into sawdust) contrary to his instructions toher. The stacker incident referred to his testimonythat she did some work with a forklift truck whichshe had been told was not part of her job. The pal-let incident referred to his testimony that a palletbroke, spilling the wood pieces stacked on it,because she had improperly stacked them on thepallet. Said three incidents occurred prior to thewoodpile incident, according to his testimony.Although testimony was introduced by GeneralCounsel contradicting certain aspects of Butter-field's testimony with respect to the above three in-cidents, it does not appear to be necessary toresolve these contradictions. The Trial Examiner isconvinced that Butterfield's testimony cannot becredited that said incidents were factors in his deci-sion to discharged Bingham. It is concluded thatsaid three incidents were merely afterthoughts andthat the testimony concerning them was introducedto buttress Respondents' contention that Binghamwas discharged for cause.Butterfield'stestimony that he decided todischarge Bingham at the time of the woodpile in-cident is not credited. Rather, it is concluded thatButterfield decided to discharge her because sheadmitted she had signed a union card and refusedto accede to his request that she retract it. Thedischarge occurred at least 8 days after the wood-pile incident and on the very day after Butterfieldextracted the information from her that she hadsigned a union card and would not retract it. HadButterfield arrived at a decision to discharge her ata time prior to obtaining said information, it is in-ferred that he would not have taken the time to in-terrogate her as to whether she had signed a unioncard or made the effort to get her to retract it. Ifshewere going to be discharged for cause, hewould have had no reason to do so. The fact that hedid do so is wholly inconsistent with Respondents'contentionthatButterfieldhaddecidedtodischarge Bingham in the previous week.Consequently, in view of the above findings, thetimingof the discharge, Butterfield's evidentanimus toward the Union, and the other threedischarges, considered hereinbelow, it is concludedthatBingham'sdischargewas discriminatorilymotivated in violation of Section 8(a)(3) and (1) ofthe Act.The discharges of Hyde, Strumenski, and Guthary:At 3:30 p.m. on May 24, which was the "quittingtime" for Hyde, Strumenski, and Guthary, Butter-field called them into his office and notified themthat they were discharged. There is nomaterialconflict in the testimony as to the event. It appearsthat Butterfield notified them that their services 634DECISIONSOF NATIONALLABOR RELATIONS BOARDwere no longer required and that their job per-formancewas unsatisfactory. It appears thatGuthary called him a liar and used some obscenelanguage in doing so. It further appears that thethree employees them summarily left or were or-dered out of the office.The said three employees worked on the "cleatline" at which two other employees also worked. Inhis testimony, Butterfield described the operationof the cleat line and the tasks performed by each ofthe five employees. His testimony with respectthereto is as follows:A.Well, the first position on the cleat line isthe rip saw. Larry Gatliff feeds this rip saw. Heputs the little short boards through and it ripsthem for width. It rips into three-quarter inchwide strips. Then they come out of this sawand the next person to get them right in frontof the saw is Josephine Rice. She grades them,throws out the bad ones, throws them in a boxor down the hog. Then, they continue on downthe belt. The next person to receive them isJerrene Hyde. She picks them up and placesthem on this pusher chain that takes themthrough the cleat machine. The cleat machinecuts the beveled edges on them. When theycome out of the cleat machine, Nellie Stru-menski was working in this position, and shewould take the cleats and stack them in a bun-dle, twelve, or ten wide and ten high. Sort of alittlebundle about a foot square. MargaretGuthary was the next position on the line. Shewouldtie a stringaround this bundle and takethe bundle and put them on a pallet.Q. Did Jerry Hyde, Nellie Strumenski, andMargaret Guthary change around in their jobs?A. Yes, they did, occasionally.Q. How would the lumber be gotten toLarry who fed the rip saw?A. It was brought in on a pallet and placedon the floor right beside him.Q. Now, could he-reach it from there, orwas it necessary to have it moved over closerto him?A. It was necessary to have it moved closerto him, you know, so it would run steady. Wewould have one of the girls from time to timecome from the end of the cleat line, come upand work beside him and take some of thelimber off of these pallets that were sitting onthe floor and place them on the table besideLarry. They call it the stacking of the line.Q.What is the total length of the cleat line?A. Twenty-five to thirty feet, the wholecleat line altogether.Q. How far is it between the spot whereJerry Hyde would work when she was placingthe cleats into the cleat machine, and whereNellie Strumenski would be working, when shewas placing the trimmed cleats into bundles?A. I would say six or seven feet.Q. And how far was it from the point whereNellie Strumenski would be working when shewas doing that job to where Margaret Gutharywould be working when she was tying the bun-dles and placing them on the pallet.A. Probably two or three feet apart.When asked why he discharged such employees,Butterfield testified as follows:A.Well, theirwork was unsatisfactory.They wouldn't do what I told them to dobecause they was playing around on the joband interfering with production.He further testified that he observed them "playingaround on the job" (which is also refered to in thetestimony as "horseplay"and "swamping") onthree occasions. According to his testimony, thefirst occasion in which he observed the horseplaywas about a week after he started on the job whichwould place it on or about March 24, 1969.8 Histestimony as to the horseplay he saw on the first oc-casion (from the doorway leading into his office)was as follows:THE WITNESS: Well, I saw Jerry Hyde had abig stack of cleats on the table rather thanthrough the saw where they ought to be. Andshe was placing them on the machine as fast asshe could go, and Nellie was over at the end,_and Margaret down at the other end by herself.And Margaret became swamped, and this thing[the cleats] exploded up in the air like this (in-dicating).TRIAL EXAMINER: YOU stood there andwatched this happen?THE WITNESS: Yes. Then, this stopped theproduction. They had to stop the line to cleanup the mess and start all over again.He further testified that as a result of this horseplaythe drive shaft was bent. He further testified that hesaid nothing to any of the employees about theirhorseplay but he added, "I let them know I didn'tlike it by my presence."Butterfield testified that the second occasion heobserved their horseplay was "somewhere in themiddle" of the period between the first occasion,March 24, and the date the employees weredischarged,May 24, which would place it on orabout April 24. Butterfield further testified that onthat occasion he was coming into the plant throughthe same door from which he had observed themon the first occasion, and that he saw them engagedin the same conduct as he described on the first oc-casion with the same results. He also testified thatthe drive shaft was bent "more yet." However, hefurther testified that it had not been repaired up tothe time of the hearing. According to his testimony,he did speak to them about their conduct on thisoccasion. His testimony with respect thereto was asfollows:A. I went over there and told them that wecould not have this horseplay. I told them that" Butterfield testified that he entered the employment of Respondents inthe capacity of plant manager on March 17, 1969 HOLLEY WOODWORKING CO.we was having enough trouble as it was tryingto stay in business without that sort of thing. Itold them we just couldn't have it.Q.What was their response?A. No answer;they just nodded their headsand went to work.Butterfield testified that the third occasion he ob-served the three employees engaging in horseplaywas "a week to a week and a half before I firedthem."It is noted that in a later portion of histestimony,hewas asked when he decided todischarge the three employees and he testified thatitwas on this third occasion of horseplay.When hewas then asked to place the date,he testified as fol-lows:THE WITNESS:Iwould say it was a week be-fore,or less than that. It was within that week[the week they were discharged].Itwas thetime of that third blowup.Q. (By Mr.Scott)When was the thirdblowup?A. I believe it was in that very week. If itwasn't within that very week, it was the one be-fore that, sir.His testimony with respect to the third occasionwas as follows:THE WITNESS: This time I was in a differentposition.Iwas out on the back porch.A.Well,I observed Nellie Strumenski up byLarry where she would be working if she wasstacking the line.However,Iobserved the linehad already been stacked abnormally high, sothere was no need for her being there, andnevertheless she was there standing behind apallet of lumber,just watching. Jerry Hyde wasin the process of, she had one of these big pilesof cleats on the table and was in the process ofputting them through the machine as fast asshe could.And Margaret Guthary was on theend stacking them just as fast as she could, butshe wasn't fast enough, and they caught up toher and blew up in the air again,as I told be-fore.Q. How long was it from the time you firstobserved what was going on till they blew up inthe air?A. Very short time.TRIAL EXAMINER:Idon't know what youmean by"very short time."THE WITNESS:Well, less than a minute.Q. (By Mr.Scott)And then what hap-pened?A.Well, I stepped in at that point. Well, atthat point they thought it was a big joke, and Iespecially remember Margaret and Nellie bothholding their stomachs and bending over inlaughter.The machine had been shut off thenand they were standing there laughing. And Istepped in through the doorway and told themthat this was just too much.I says that we just635couldn't have that sort of thing at all.Q.Well, why had the machine been turnedoff?A.Well, because the thing had blew up inthe air you see, and all the cleats fall on thefloor,so when this happens they shut the thingoff, have to clean it up.Q.What was their response when you madethe comment to them?A.Well, again the response,therewasn'tmuch of a response there. They just kind ofshook their heads and there wasn't much of aresponse.Butterfield was questioned as to why,on any ofthe three occasions he observed the horseplay, hemade no attempt to stop it.He testified that he didnot have sufficient time to do so. He testified thaton the first occasion he observed them about Iminute and on the other occasions just a fewseconds.Gatliff who worked on the saw at the head of thecleat line was called as a witness by the Respon-dents and testified as to three occasions he saw But-terfieldobservinghorseplay.However,histestimony contradicts that of Butterfield in threeimportant details. First,he testified on all three oc-casions Butterfield was standing at the end of thecleat line, instead of in a doorway or on the porchas Butterfield testified;second,he estimated thatButterfieldobserved the horseplay for about 5minutes and that the range of time Butterfield ob-served them was somewhere between 2 to 10minutes, instead of a minute on the first occasionand a few seconds on the other two as Butterfieldtestified;and, third,the three occasions were withinthe span of 3 weeks before the discharges, insteadof 2 months,as Butterfield testified.On direct examination,Gatliff testified that thedrive shaft can be seen"if you are just standingthere" and that he has observed that it is bent.However, on cross-examination,he further testifiedthat he did not become aware of the fact that it wasbent until after the three above-named employeeswere discharged.It cannot be determined from histestimony how long it was after their discharge thathe did become aware of it.Hyde, Strumenski,and Guthary denied that theyengaged in horseplay(described hereinabove inButterfield's testimony). All three testified to an oc-casion when the cleats came too fast for Guthary tohandle and ascribed as the reason therefor thatGuthary was distracted by Butterfield who was talk-ing to her at the time. All three further testified thatthey were never reprimanded on their job per-formance and Hyde testified that she was compli-mented on her work a few days before herdischarge and that she received a 5-cent raise 2 or3weeks prior to the termination of her employ-ment.Hyde was questioned on cross-examinationwith respect to"playing games"on the line, par-ticularly that of feeding the cleat machine as fast aspossible so as to "swamp"the girls at the end of the 636DECISIONSOF NATIONALLABOR RELATIONS BOARDtable.Her testimony with respect thereto is as fol-lows:Q. Did you ever play any games out thereon the cleat line?A.We would fillthe line asfast as theywould come through. Yes. That's what theywere wanting.Q. Did you ever play any other kind ofgames out there on the line?A. No.0. None at all?A. No.0.Your testimony here under oath is thatyou playedno games on the line other thanfilling the cleat machine at the same speed thatthe machine line was operating, is that right?A. I would fillthe line as it was operating,yes.Q.What do you mean by that?A. I would fill-the line, put the cleats on theline as fast as they would come through and ifthey come through fast I put them on thesideboard and stacked them until I could getcaught up or the.girls down at the end couldget caught up.Q. Did you ever play any games doing whatyou just described now?A.Well, yes, we used to.Q. Now you say you did play games?A. But they could keep up.Q.Now,explain the games.A. It wasn't a game.Q.Well, what did you do?A.Well, when they were coming too fast Iwould stack them on the back boards and thenIwould take them off and fill the lines as Icould catch them.0. (By Mr. Scott) Now, your testimony hereunder oath is that you never set any of thesecleats aside for any reason other than becauseyou couldn't keep up, is that right?A. Not because I couldn't keep up withthem.Iwas afraid the girls down at the otherends couldn'tkeep up with them comingthrough.Sometimes they would pull one of thegirls off to stack the cleat line and one of themwas working alone at the end andwhen theywere coming too fast I would stack them sothat when they got through to the other endthe girl working by herself could handle it.Q. That's the only reason that you set thecleats off to the side was to help the girls at theother end so that they would come slower toher at the other end, is that right?A. This is right.The two other employees who worked on thecleat line testified as to the practice of Hyde, Stru-menski, and Guthary engaging in the horseplaydescribed hereinabove.Rice testified that theyplayed the game of"swamping"about once ortwice a week,whereas Gatliff testified that they didso two or three times a day. Another of Respon-dents' witnesses,Winona Ogbin,testified that sheobserved them doing this almost every day.As stated hereinabove,Butterfield was not a con-vincing witness.His testimony of the three occa-sions on which he observed the horseplay is notcredited.In addition to the appraisal of him as awitness,it is noted,as detailed above,that thereweresubstantialdiscrepanciesbetweenhistestimony with respect to the three occasions heobserved the horseplay and that of another ofRespondents' witnesses, Gatliff. Other factors con-tribute to the discrediting of his testimony, such asthe fact that,even though, according to histestimony, Butterfield believed that the drive shaftwas bent because of the horseplay, apparently aserious matter,he said nothing about it to the threeemployees involved. Furthermore, although both heand Gatliff testified that he spoke to Gatliff of hisdissatisfactionwith the job performance of thethree employees,he made no mention to him of thebent drive shaft. It appears reasonable to assumethat had Butterfield held them responsible for thedamage to the shaft, he would not have failed tomention itto Gatliff or to the three employees. Ac-cording to Gatliff's testimony, he was not evenaware of the fact that the drive shaft had been bentuntil sometime after the three employees had beendischarged.Trial Examiner is of the opinion,however, froman analysis of the testimony,including that of Hydequoted hereinabove,that the three employees didoccasionally engage in playing the game of "swamp-ing." in view of the fact that it must have addedto their work by requiring them to clean up thewood thrown on the floor as a result of playingthe game, it does not appear likely that they wouldhave engaged in such conduct with any degree offrequency. It is noted that the testimony of Respon-dents'witnesses as to the frequency varied con-siderably(from that of one or two times a week tothatof two or three times a day). Also, thetestimony of Hyde, Strumenski, and Guthary iscredited that they were not reprimanded for theirwork,as is thatof Hyde thatshe received a raisejust 2 or 3 weeks prior to her discharge. Con-sequently,it is inferred that,if their horseplay wasknown to Butterfield prior to their discharge, heconsidered it of little or no significance.Collateral issueswere raised by Respondents(through cross-examination of the said three em-ployees and conflicting testimony of a number ofwitnesses called by Respondents)with respect tovarious types of conduct of the three employees ex-tending over a period well before Butterfield en-tered into the employ of Respondents. Thistestimony was adduced ostensibly for the purposeof impeaching the credibility of the three em- HOLLEY WOODWORKING CO.ployees,s and to indicate their attitude toward theirjobs. The Trial Examiner has considered all of suchtestimony, but, nevertheless, is of the opinion thattheGeneral Counsel has proved by a preponde-rance of the evidence that the discharges of thethree employees were discriminatorily motivated.Butterfield testified as to additional reasons forhis dissatisfaction with their job performance (inaddition to the horseplay), including such mattersas failing to move pallets in and out of the area andfailing to measure cleats. A study of the testimonywith respect to the various other faults he foundwith them leads the Trial Examiner to the conclu-sion that they were not actually factors in arrivingat his decision to discharge them, but, rather, af-terthoughts which were introduced into the hearingfor the purpose of bolstering Respondents' defense.According to Butterfield, his decision todischarge them was arrived at prior to his learningof the union activity. It is noted, however, that onthe day before he did discharge them, he inter-viewed all three for the purpose of interrogatingthem as to whether they had signed union cards,with the evident purpose of attempting to get themto retract their cards if they had signed them.Although Hyde indicated to him that she wouldconsider withdrawing her card, nevertheless, it ap-pears that Butterfield must have been aware of thefact that she was the employee who was solicitingauthorization cards for the Union. Although Stru-menski and Guthary told him that they had notsigned union cards, it is inferred that he entertaineda strong suspicion that they had, in view of theirrelationship with Hyde. That he did entertain sucha suspicion is supported by the fact that he was notsatisfied with Guthary's denial that she had signed aunion card (when he first interviewed her) but, ac-cording to her credited testimony, later in the dayhe again asked her if she had signed a union card. Ifhe had intended to discharge them prior to hislearning of the union activity, it appears reasonableto assume that he would not have spent the timeand effort to ascertain if they had signed unioncards or to obtain Hyde's retraction of her card.The fact that he did so is wholly inconsistent withRespondents' contention that Butterfield had de-cided to discharge said three employees prior to hislearning of the union activity. It is the opinion ofthe Trial Examiner that the horseplay and otherfaults ascribed by Respondents as reasons for thedischarges were merely pretextual or afterthoughts.Consequently, in view of the above findings, thetimingof the discharges, Butterfield's evidentanimus toward the Union, and the findings withrespect to the discriminatory discharge of Bingham,set forth hereinabove, it is concluded that Hyde,Strumenski, and Guthary were also discriminatorilye Said collateral issues, evenif resolved in favor of Respondents, wouldnot, in the opinionof the TrialExaminer, affecttheir credibilityas to mat-ters material to the issues herein637discharged in violation of Section 8(a)(3) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondents setforth in section III, above, occurring in connectionwith their operations set forth in section I, above,have a close, intimate, and substantial relation totrade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.V. THE REMEDYItwill be recommended that the Respondents beordered to cease and desist from engaging in theunfair labor practices found herein and take certainaffirmativeaction,asprovided in the Recom-mended Order below, designed to effectuate thepolicies of the Act.Ithaving been found that Respondents dis-criminatorily discharged Delores Bingham, JerreneHyde, Nellie Strumenski, and Margaret Guthary, itwill be recommended that Respondents be orderedto offer said employees immediate and full rein-statementtotheirformerorsubstantiallyequivalent positions,without prejudice to theirseniority or other rights and privileges, and reim-burse .them for any loss of pay suffered as a resultof the discrimination against them in the mannerset forth in F.W. Woolworth Company,90 NLRB289, 291-293, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of factand the entire record in the case, I make the follow-ing:CONCLUSIONS OF LAW1.The Respondents are employers engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondents interfered with, restrained, andcoerced their employees in violation of Section8(a)(1) of the Act by unlawfully interrogating themas to whether they signed union authorizationcards.4.Respondents interfered with, restrained, andcoerced their employees in violation of Section8(a)(1) of the Act by threatening discharge of em-ployees who did not withdraw from their adherenceto the Union.5.Respondents violated Section 8(a)(3) and (1)of the Act by discriminatorily discharging Bingham,Hyde, Strumenski, and Guthary. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the foregoingfindings of fact and conclusions of law and the en-tire record in this proceeding, it is ordered thatDarrel Craft and John Thiesen, Co-partners doingbusiness as Holley Woodworking Co., their agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfullyinterrogatingany employee withrespect to his protected concerted activity.(b) Threatening any employee with economicreprisal should he continue to adhere to the Unionor any other labor organization.(c)Discouraging membership of their employeesin Lumber and Sawmill Workers Local Union No.2791,UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO, or any other labororganization, by discriminating against them in re-gard to hire and tenure of employment or any termor condition of employment.(d) In any other manner interfering with,restraining, and coercing employees in the exerciseof their rights under Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Offer to Delores Bingham, Jerrene Hyde,NellieStrumenski, andMargaretGuthary im-mediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake them whole for any loss of pay suffered bythem by reason of their discriminatory discharges inthe manner set forth in the section hereinabove en-titled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Post at their place of business in SweetHome, Oregon, copies of the attached noticemarked "Appendix."10 Copies of said notice, onforms provided by the Regional Director for Region36,afterbeing duly signed by an authorizedrepresentative, shall be posted by Respondents im-mediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondents to insure thatsaid notices are not altered, defaced, or covered byany other material.(d)Notify the Regional Director for Region 36,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith. 1111 In the event no exceptionsare filed as provided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions, recommendations,and RecommendedOrder hereinshall, as providedin Section102 48 of the Rules andRegulations, beadopted bythe Boardand becomeits findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposesIn the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals, the wordsin the notice reading"Postedby Order of the Na-tional LaborRelations Board" shall be changedto read "PostedPursuantto a Judgmentof the UnitedStatesCourt of AppealsEnforcingan Order ofthe National Labor Relations Board "11 In the event that this RecommendedOrder is adopted by the Board,this provisionshall be modified to read "Notifythe RegionalDirector forRegion 36, in writing,within 10daysfrom the date of thisOrder,what stepsRespondents have takento complyherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify you that:WE WILL NOT unlawfully interrogate any em-ployee with respect to his protected concertedactivity.WE WILL NOT threaten any employee witheconomic reprisal for his adherence to Lumberand Sawmill Workers Local Union No. 2791,United Brotherhood of Carpenters and Joinersof America, AFL-CIO, or any other labor or-ganization.WE WILL NOT discourage membership in theaforesaid Union, or any other labor organiza-tion, by discriminating against any of our em-ployees in regard to their hire and tenure ofemployment or any term or condition thereof.WE WILL offer to Delores Bingham, JerreneHyde,NellieStrumenski,andMargaretGuthary immediate and full reinstatement totheir former or substantially equivalent posi-tions,without prejudice to their seniority orother rights and privileges, and make themwhole for any loss of pay suffered by them byreason of their discriminatory discharges.HOLLEY WOODWORKINGCo.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone. HOLLEY WOODWORKING CO.639This notice must remain posted for 60 consecu-pliance with its provisions may be directed to thetive days from the date of posting and must not beBoard's Office, 310 Six Ten Broadway Building,altered,defaced,or covered by any other material.610 SW. Broadway, Portland, Oregon 97205,Any questions concerning this notice or com-Telephone 503-266-3361.